DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments and response filed 1/28/2022 to the claims are acknowledged.
Claims 1-20 are pending.
Claims 1-7, 12-13 and 16-17 are under examination.
Claims 8-11, 14-15 and 18-20 are withdrawn.

Information Disclosure Statement
The IDS filed 9/26/2018 and 5/03/2018 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/250,108 filed 3/11/2015 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group I (1-7, 12-13 and 16-17) in the reply filed on 8/20/2021 is acknowledged. 
Claims 8-11, 14-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/2021.
Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to address amendments of 1/28/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 12-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 1-7 and 12-13 are drawn to a process.
Claims 16-17 are drawn to a system with a sequencing device and a computer with instructions to execute a process.
Step 2A Prong One: Identification of an Abstract Idea
Independent claims 1, 12 and 16 recite:
Determining a plurality of spreads of the amounts of reference sequences wherein each spread is based on a measure of spread in a portion of data for the reference sequence, as in claim 1. This step reads on a mental process and also recites a mathematical concept of determining a plurality of “spreads” (distributions or variance). The recited spreads read on a distribution function and are therefore a mathematical concept which is an abstract idea.
Determining smoothed data that indicates a smoothed amount of a first reference sequence of the reference sequences wherein each reference sequence of a subset is multiplied by a corresponding smoothing factor which is based on the spread of the amounts of the reference sequence in the training set, as in claim 1. This step reads on a mental process and math and is therefore an abstract idea. Smoothing data, multiplication and spreads are mathematical concepts. The recited steps amount to mathematical calculations.
Dependent claims 2-7, 13 and 17 recite further limitations that characterize the sample data and the abstract idea steps and do not meet the Step 2A criteria for eligibility (See MPEP 2106.04). 

Step 2A Prong Two: Consideration of Practical Application
The claims result in a step of presenting an output of the results obtained from the abstract idea steps set forth under Step 2A Prong One, above. This is an extra solution activity as described in MPEP 2106.05(g).
The claims do not recite any additional elements that integrate the abstract idea into a practical application.
The abstract idea is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. 
1. Claims 1, 12 and 16 have been newly amended to recite obtaining on a processor first data indicating an amount based on thousands of reads of each reference sequence which comprises thousands of bases.
This step suggests that a lot of data was received and analyzed by the claimed method. However, receiving and processing thousands of sequences is routine, conventional and well understood. Anastassiou (2001) teaches that genomic information is digital and mathematically represented as character strings (page 8, col. 1, par. 2); Public databases containing all publicly available sequences are taught (page 11, col. 1, par. 3); processing 1000’s of sequences with 1000’s of bases is evidenced (page 14, col. 1, par. 2 to col. 2 and page 16, figure 10) as routine.
Collins et al. (1984) also evidence using generic computers to compare positions along a sequence (page 181-182, connecting par.) and that processing 1000’s of nucleotide bases has long been well known, routine and conventional; Collins et al teach processing a 49,000 to 245,000 base long sequences (page 183, par. 5) and comparing 1000’s of bases (Figure 1). The processing of long or vast numbers of sequences amounts to mathematical operations routinely performed by computers.
Gopaul et al.(2012/0034613, par. 0060) teach that array based data such as analysis of an entire genome can be carried out on a desktop computer.
2. A processor, a display, a non-transitory computer readable medium, a nucleic acid sequencing device and a memory.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are all well known, routine and conventional structures. Obtaining data by a generic computer is drawn to extra-solution activity as described in MPEP 2106.05(g). Also, nucleic acid sequencing devices are well known for collecting sequence data and the processor, display, non-transitory computer readable medium are all generic computer structures which perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 11, par. 8) that the claims have been amended to recite obtaining data that indicates an amount based on thousands of reads of each of a plurality of references sequences comprising thousands of bases. Applicants argue that the complexity is such that cannot be performed by the human mind.
In response, the amendments and Applicant’s arguments are not persuasive for the following reasons. First, the limitation recited is drawn to obtaining an amount of each of a plurality of reference sequences, each sequence comprises thousands of bases. This means that an amount of each long sequence was obtained. That amount can merely be a value, e.g. 300 as in, 300 reference sequences of 1000 bases are obtained. This can be performed by the human mind. 
Second, the alternative embodiment that Applicants are arguing is that thousands of reads representing reference sequences that are thousands of bases long are obtained. However, this is merely drawn to obtaining data by a generic computer which is routine, conventional and well understood and is an extra solution activity performed prior to analyzing the data. See MPEP 2106.05(g)(3) “Whether the limitation amounts to necessary data gathering and outputting.” 
Third, the step of inputting and processing a lot of data is routine and analyzed under step 2B above as an additional element. The data which is abstract is analyzed by the steps which are the abstract ideas and can be performed by the human mind or math. Because there may be a lot of data, a generic computer may be used as a tool. While there is no actual step of processing thousands of bases or thousands of sequences, for the record, it is important to explain that analyzing a lot of data does not augment the steps being performed to analyze the data. The abstract idea applied to a lot of information does not as a whole become statutory. 
Computations on a lot of data performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations). 
The references of Anastassiou, Collins and Gopaul cited under step 2B above evidence that computers have long been able to process and analyze long and numerous amounts of sequences.
Applicants argue (Remarks, page 12, par. 3) that the claims are not directed to a generic mathematical concept or generic data processing and are not a mental process. Applicants argue (Remarks, page 13-14, connecting par.) that the claims are specific and recite “how”, i.e. each step has specific limitations as to how they are performed.
In response, the two step analysis introduced in the 2019 Revised Patent Subject Matter Eligibility Guidance and incorporated in what is now MPEP 2106.04 and 2106.05 does not distinguish between a specific abstract idea and a generic one. Mathematical concepts may be specific and represent specific information, however, that does not take the mathematics outside the realm of abstract ideas. Steps performed by the human mind may also be specific and performed on specific information. That also, does not take mental steps outside the realm of abstract ideas. Specificity is not a criterion for determining whether a process is an abstract idea or not. Furnishing steps with meaning and information does not transform mental steps or mathematical concepts into something other than an abstract idea.
Applicants argue (Remarks, page 12, lines 16-18) that the analysis provided does not address whether the claims are directed to the recited abstract idea.
In response, the claimed method steps of determining a plurality of spreads and then determining smoothed data is set forth under the heading “Step 2A Prong One: Identification of an Abstract Idea.” The steps of the method are abstract ideas because they are drawn to mathematics or processes that can also be performed by the human mind.
Applicants argue (Remarks, page 12, par. 3) that the claims are drawn to an improvement to technology. Applicants compare their claims to those in Cardionet vs. InfoBionic. 
In response, an abstract idea alone cannot be an improvement to technology. The instant claims are drawn to determining spreads of data, smoothing data and multiplying by a smoothing factor. The claims do not recite additional elements so as to integrate the exception into a practical application. An abstract idea cannot be an improvement to technology because steps that read on mental processes or math is not technology. In Cardionet the CAFC decision (decision, page 13) put forth that:
When read as a whole, and in light of the written description, we conclude that claim 1 of the ’207 patent is directed to an improved cardiac monitoring device and not to an abstract idea. In particular, the language of claim 1 indicates that it is directed to a device that detects beat-to-beat timing of cardiac activity, detects premature ventricular beats, and determines the relevance of the beat -to-beat timing to atrial fibrillation or atrial flutter, taking into account the variability in the beat-to-beat timing caused by premature ventricular beats identified by the device’s ventricular beat detector.

In contrast, a review of Applicant’s specification and claims does not reveal that
Applicants are in possession of a particular, improved device. Rather, the claims are drawn to obtaining an amount of data representing reference sequences and performing mathematics on a generic processor.
	Applicants argue (Remarks, page 14, par. 2) that Smartgene sets forth an important distinction otherwise every software program consisting of instructions conceived of mentally by a human is per se ineligible. Applicants cite Enfish.
	In response, software programs that improve computer technology or that necessitate computer technology in their operation may indeed be eligible. In Enfish, the claims were drawn to a concrete data structure which improved the functioning of a computer. In contrast, the instant claims are unrelated to computer technology and are drawn to performing mathematics to analyze genomic sequence data. Mathematics is applied to data to result in information without a practical application. The instant claims may rely on a computer for processing efficiency but do not necessitate or improve computer technology.
	Applicants (Remarks, page 15, par. 3) cite McRO and argue that not all mathematical expressions implemented on a computer are judicial exceptions.
	In response, the decision in McRO said that the "claimed improvement here is allowing computers to produce 'accurate and realistic lip synchronization and facial expressions in animated characters' that previously could only be produced by human animators.” The claims in McRO amount to being drawn to "significantly more" than an abstract idea because the claimed method results in a technological improvement. Synchronizing sound to animated facial expression can not be performed by the human mind and is not merely data analysis. In McRO the production of data and information is taken further such that the improvement is one to computer animation which is more than merely data or information, per se which is abstract. Data is abstract while an improved integration of sound with animated computer simulation of facial expressions is an improvement to computer technology.
Applicants argue (Remarks, page 16, par. 2) that the instant specification (par. 0007 and 0057) set forth that the claimed process is one that “improved accuracy and sensitivity of DNA testing by reducing or otherwise compensating for random noise.”
In response, an improved abstract idea alone is not an improvement to technology. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are also not directed to improvement to computer technology. In buySAFE (decision, page 6, lines 11-18), the courts explained that a practical application is one that results in an application of the ineligible subject matter in the physical realm:
Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. BuySafe, Inc. v. Google, Inc.
Thus, in buySafe, the practical application is again clarified as an application of the ineligible subject matter “in the physical real.”
The claims as a whole are drawn to an abstract idea, primarily mathematics and are not integrated into a practical application and also do not recite additional elements which are not routine, conventional and well understood such that the claim as a whole is more than the exception. For the reasons set forth above, the instant rejection is maintained.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 6, 13 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 102
	Applicant’s arguments (Remarks, page 12, par. 3-4) in that Rava et al. does not teach multiplying the amount of reference sequence measured from a clinical sample using a smoothing factor. The rejection of claims 1-7, 12-13 and 16-17 under 35 U.S.C. 102(a) as being anticipated by Rava et al. (US 2014/0193818; IDS 5/03/2018 “Verinata Health Inc.”) is withdrawn.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635